Exhibit 10.12

FIRST AMENDMENT TO SEVERANCE AGREEMENT

This AMENDMENT effective as of             , 2006, (the “Effective Date”) to
amend that certain Severance Agreement, (the “Current Agreement”) entered into
by and between Wyeth, a Delaware corporation (the “Company”), and the executive
whose name appears on the signature page hereto (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive executed the Current Agreement so that in the
event of certain termination following a Change in Control (as defined therein)
the Executive would be entitled to certain payments and benefits set forth
therein, and the Company would be able to retain Executive during a period of
potential uncertainty for the Company; and

WHEREAS, Section 409A of the Internal Revenue Code (together with any related
regulations or other pronouncements thereunder, “Section 409A”) was added by
Section 885 of the American Jobs Creation Act of 2004 and generally provides
certain requirements with respect to the deferral of amounts under a non
qualified deferred compensation plan; and

WHEREAS, Section 409A might effect some provisions of the Current Agreement in
ways that were not anticipated at the time that the parties entered into the
Current Agreement; and

WHEREAS, the parties desire to amend the Agreement as set forth herein, in order
to avoid any adverse consequence to Executive by virtue of a failure to satisfy
the requirements of Section 409A.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto have agreed as follows:

1. The Agreement is hereby amended by adding the following new Section 16:

“16. SECTION 409A. In the event that it is reasonably determined by the Company
that, as a result of Section 409A (“Section 409A”) of the Code (and any related
regulations or other pronouncements thereunder), any of the payments or
provision of benefits that Executive is entitled to under the terms of this
Agreement or any nonqualified deferred compensation plan (as defined under
Section 409A) may not be made at the time contemplated by the terms hereof or
thereof, as the case may be, without causing Executive to be subject to income
tax under Section 409A, the Company will make such payment or provision of
benefits on the first day that would not result in Executive incurring any tax
liability under Section 409A. Thus to the extent that at the time of Executive’s
termination of employment, any amounts payable hereunder could not be paid until
six (6) months after termination, such payments or provision of benefits will be
paid (with interest at the applicable federal rate) for instruments of less than
one (1) year on the first date that such payments or provision of benefits will
be permitted. In addition, other provisions of this Agreement or any other plan
notwithstanding, the Company shall have no right to accelerate any such payment
or provision of benefits or to make any such payment or provision of benefits as
the result of an event if such



--------------------------------------------------------------------------------

payment or provision of benefits would, as a result, be subject to the tax
imposed by Section 409A; provided, however, that if any payments or provision of
benefits that the Company would otherwise be required to provide under this
Agreement or any Company plan cannot be provided in the manner contemplated
herein or under the applicable plan without subjecting Executive to income tax
under Section 409A, the Company shall use its reasonable efforts, in good faith,
to provide such intended payments or provision of benefits to Executive in an
alternative manner that conveys an equivalent economic benefit to Executive
(without materially increasing the aggregate cost to the Company) but in no
event shall any payment or benefit be delayed longer than twelve (12) months on
account of the provisions of this Section 16.”

2. Other than as set forth above, the Current Agreement shall continue in full
force and effect in accordance with its terms, on and after the Effective Date.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to be
effective as of the date first above written.

 

WYETH    EXECUTIVE By:  

 

   By:  

 

Name:   René R. Lewin     

 

Title:   Senior Vice President, Human Resources      [Name of Executive]

 

2